Citation Nr: 0217144	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disability due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This claim was previously before the Board in September 2001 
and remanded in order to provide the veteran an opportunity 
for a Board hearing.  The veteran failed to report for 2 
scheduled Board hearings and the claim is now back for 
further appellate review.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  

2. Service connection for a lung disability due to exposure 
to asbestos was denied by the RO in a rating decision 
dated in June 1992 and that decision was not appealed.

3. Evidence submitted by the veteran since the June 1992 
rating decision is not so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for a lung disability 
due to exposure to asbestos.


CONCLUSIONS OF LAW

1. The June 1992 RO rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991); currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2. New and material evidence has not been submitted to reopen 
the veteran's claims of entitlement to service connection 
for a lung disability due to asbestos  and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 
et seq.; see 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517(U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
the VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.159(b)).  The veteran has been notified in the 
March 1998 and December 2000 rating decisions, the August 
1998 Statement of the Case (SOC), and the December 2000 
Supplemental Statement of the Case (SSOC) of what would be 
necessary, evidentiary wise, to grant the veteran's claim.  
The notices sent to the veteran discussed the available 
evidence and informed him that service connection for a lung 
disability due to exposure to asbestos was being denied 
because he had not presented new and material evidence, 
which would be evidence linking his lung disability to 
inservice asbestos exposure.  The Board concludes that the 
veteran was adequately informed of the information and 
evidence needed to substantiate his claims, and the RO 
complied with VA's notification requirements.  Thus, VA has 
no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.159(c)).  In 
this regard the veteran was sent a letter dated in November 
2001 that informed him of what evidence was needed to be 
gathered by the veteran and what evidence needed to be 
gathered by the RO.  This letter informed the veteran that 
evidence was needed establishing a link between his 
disability and his service.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The RO gathered the veteran's service medical records.  The 
RO collected VA outpatient treatment records and 
hospitalization records identified by the veteran.  The 
veteran provided a statement dated in June 2000 that related 
to his claimed exposure to asbestos while in service.  The 
veteran has not indicated that there is other evidence 
available.  Thus the Board finds that the RO provided the 
requisite assistance to the veteran in obtaining evidence 
regarding the claimed disability.  In fact, it appears that 
all such relevant evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546(1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Thus, 
the Board finds that further development is not warranted 
and the veteran is not prejudiced by appellate review.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  New and material evidence to reopen a claim for service 
connection for a lung disability due to exposure to asbestos

Entitlement to service connection for a lung disability due 
to exposure to asbestos was denied by the RO in a rating 
decision in June 1992. This decision was not appealed and is 
final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 19.129, 19,192 (1991); currently, 38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  Service connection was denied 
because there was no competent evidence linking emphysema to 
service, including his claimed asbestos exposure.  

Prior, unappealed rating decisions may not be reopened 
absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A § 
5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
residuals of a head injury was filed prior to August 29, 
2001.  Therefore, the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

Evidence submitted since the June 1992 rating decision 
consists of service personnel records showing the veteran 
served as an electrician's mate on two Navy ships, an X-ray 
report from October 1997 indicating mild biapical fibrotic 
scarring on the lungs, a statement from the veteran dated in 
June 2000 listing his claimed exposure to asbestos, a VA 
hospital discharge summary dated from January 24, 2000 to 
February 11, 2000, and VA hospitalization and outpatient 
treatment records dated from May 2001 to September 2001.  
For the purposes of reopening the claim, the Board is to 
presume the credibility of all new evidence submitted.  

None of the additional evidence tends to establish the 
essential element that was a specified basis for denial of 
the veteran's claim previously; that is the lack of evidence 
showing a link between his emphysema and his period of 
active service, including his claimed exposure to asbestos.  
The service records establish that the veteran was an 
electrician's mate in the Navy and his June 2000 statement 
suggests that he might have been exposed to asbestos, but 
this evidence does not establish or even suggest a medical 
link between asbestos exposure and a current lung 
disability.  The X-ray report from October 1997 indicates 
mild biapical fibrotic scarring but does not indicate any 
lung disease linked to asbestos, and in fact does not 
indicate any active chest disease at all.  The VA 
hospitalization discharge summary dated in February 2000 
references a history of emphysema but does not indicate any 
treatment for emphysema or any other lung disability, nor is 
there any suggestion of a link to service or asbestos 
exposure.  Lastly, the treatment notes and hospitalization 
records from May 2001 to September 2001 do not indicate any 
treatment for a lung disability, nor is there the slightest 
suggestion of a link between a lung disability and asbestos 
exposure.  In fact, treatment notes dated in September 2001 
indicate no serious respiratory symptoms, including no 
shortness of breath at rest, no cough, no wheezing, and no 
hemoptysis.  They reflect a past history of emphysema, but 
there is no link to asbestos or to service mentioned at all 
in the medical records.  

The evidence is deemed credible including the veteran's 
statements regarding his duties in the Navy, but the 
evidence does not address the reason for the 1992 denial 
which was that there was no lung disease shown to be linked 
to asbestos exposure.  Material evidence is evidence that 
"tends to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim."  See, Evans v. Brown, 9 Vet. 
App. at 284 (1996).  The specified basis for the last 
disallowance of the appellant's claim was that the evidence 
did not show a lung disability that could be linked to 
service, including claimed asbestos exposure.  Since the new 
evidence does not show any such link the claim for service 
connection for a lung disability due to asbestos exposure 
cannot be reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a lung 
disability due to asbestos exposure, and the claim is not 
reopened.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

